Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of a lamella plate for a clarifier in the form of a rectangle or square with transverse upper and lower edges and longitudinal side edges wherein the plate is curved in the longitudinal direction such that the area closer to the lower edge is less inclined relative to the horizontal than the area closer to the lower edge and having longitudinal folds with the curvature of the longitudinal direction patentably distinguishes over the prior art of record. 
Close prior art is exemplified by Palmer, which discloses plates that are less inclined relative to the horizontal at the lower edge; however, the plates of Palmer are cylindrical, not rectangular, and have smooth, not ridged, surfaces. Ichiyanagi and UK patent 1 485 007 are of interest in disclosing smooth plates that are more inclined at their lower surfaces. Philbrook is of interest in disclosing plates having tapered lower ends. Plates with folds in general are exemplified by Batutis and Aymong. Castelli, Wright and Hakansson are cited to exemplify various means for joining plates in parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”